|N THE UN|TED STATES DlSTR|CT COURT
FOR THE D|STR|CT OF COLORADO

Civil Action No. 17-cv-01795-NRN

DEBORAH FERN RAJO,

Plaintiff,

v.

NANCY BERRYHlLL, Acting Commissioner of Social Security,
Defendant.

OPlN|ON AND ORDER

 

N. Reid Neureiter
United States Magistrate Judge

The government determined that Plaintiff Deborah Fern Rajo is not
disabled for purposes of the Social Security /-\ct. (AR1 28.) l\/ls. Rajo has asked
this Court to review that decision. The Court has jurisdiction under 42 U.S.C.

§ 405(9), and both parties have agreed to have this case decided by a U.S.
l\/lagistrate Judge under 28 U.S.C. § 636(0). (Dkt. #13.)
Standard of Review

ln Social Security appeals, the Court reviews the decision of the
administrative law judge (“ALJ") to determine Whether the factual findings are
supported by substantial evidence and Whether the correct legal standards Were
applied. See Pisciotta v. Astrue, 500 F.3d 1074, 1075 (10th Cir. 2007).
“Substantial evidence is such evidence as a reasonable mind might accept as

adequate to support a conclusion. lt requires more than a scintilla, but less than a

 

1 All references to “AR” refer to the sequentially numbered Administrative Record filed in
this case. (Dkt. ##10, and 10-1 through 10-8.)

1

 

preponderance.” Raymond v. Astrue, 621 F.3d 1269, 1271-72 (10th Cir. 2009)
(internal quotation marks omitted). The Court “should, indeed must, exercise
common sense” and “cannot insist on technical perfection." Keyes-Zachary v.
Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The Court cannot reweigh the
evidence or its credibility. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).
Background

At the second step of the Commissioner’s five-step sequence for making
determinations,2 the ALJ found that l\/ls. Rajo “has the following severe
impairments: degenerative disc disease of the cervical and lumbar spine, and
fibromya|gia." (AR 25.) The ALJ then determined that l\/ls. Rajo “does not have an
impairment or combination of impairments that meets or medically equals the
severity of one of the listed impairments” in the regulations (AR 28.) The ALJ
found Plaintiff’s obesity, anemia, elbow and hand pain, and bipolar disorder to be
non-severe impairments (AR 26.) Because he concluded that l\/|s. Rajo did not
have an impairment or combination of impairments that meets the severity of the
listed impairments, the ALJ found that l\/ls. Rajo has the following residual
functional capacity (“RFC”):

. . . [Plaintifl] has the residual functional capacity to perform
medium work as defined in 20 CFR 404.1567(0) except the work[]

 

2 The Social Security Administration uses a five-step sequential process for reviewing
disability claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step process
requires the ALJ to consider whether a claimant (1) engaged in substantial gainful
activity during the alleged period of disability; (2) had a severe impairment; (3) had a
condition which met or equaled the severity of a listed impairment; (4) could return to her
past relevant work; and, if not, (5) could perform other work in the national economy.
See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); l/l//'//iams v. Bowen, 844 F.2d 748, 750-
51 (10th Cir. 1988.) The claimant has the burden of proof through steps one to four; the
Social Security Administration has the burden of proof at step five. Lax v. Astrue, 489
F.3d 1080, 1084 (10th Cir. 2007).

 

with frequent postura|s, except occasional climbing of ladders,
ropes, or scaffolds; and no exposure to hazards such as
unprotected heights and moving mechanical parts; no concentrated
exposure to fumes, odors, dusts, gases, and poor ventilation. Lifting
and carrying is limited to 50 pounds occasionally and 20 pounds
frequently.

(AR 29.) The ALJ determined that l\/ls. Rajo “is capable of performing past
relevant work as an activity therapist, assistant retail manager, certified nursing
assistant, and receptions.” (AR 33.) Alternatively, the ALJ determined that, given
l\/|s. Rajo’s age, education, work experience, and RFC, she could perform jobs
that exist in significant numbers in the national economy, including: meat clerk,
store laborer, and courtesy clerk. (AR 35.) The ALJ concluded that l\/ls. Rajo “is
capable of making a successful adjustment to other work that exists in
significant numbers in the national economy." (AR 36.)

l\/ls. Rajo asserts three reversible errors: first, that the ALJ failed to include
mental limitations in the RFC, despite finding l\/ls. Rajo has mild limitations in
completing activities of daily living, social functioning, and concentration,
persistence, or pace; second, that the ALJ failed to give weight to l\/|r. Rajo’s
fibromyalgia symptoms in the RFC analysis; and third, that the ALJ improperly
discounted the opinion of l\/|s. Rajo’s chiropractor, Dr. Jackson. (Dkt. # 15 at 1.)

Ana|ysis

l\/ls. Rajo first argues that the ALJ, despite finding that l\/ls. Rajo had mild
limitations in completing activities of daily living, social functioning, and
concentration, persistence, or pace, failed to include her mental limitations in the
RFC. l\/ls. Rajo contends that this was a harmful error that requires remand for

proper consideration of her non-severe mental impairments The Court agrees.

 

The Commissioner of Social Security employs a special technique to
evaluate the severity of mental impairments and their effect on a claimant’s ability
to work. 20 C.F.R. §§ 404.1520a(a), 416.920a(a). ln applying the special
technique, the ALJ must first decide whether the claimant has a medically
determinable mental impairment ld. §§ 404.1520a(b)(1), 416.920a(b)(1). Next,
the ALJ must rate the degree of the functional limitation resulting from the
claimant’s medically determinable mental impairments in four broad functional
areas: “[u]nderstand, remember, or apply information; interact with others;
concentrate, persist, or maintain pace; and adapt or manage oneself.” ld. §§
404.1520a(c)(3), 416.920a(c)(3).3 The ALJ rates the degree of limitation as either
none, mild, moderate, marked, or extreme. ld. §§ 404.1520a(c)(4),
416.920a(c)(4).

Here, at the first step of the special technique, the ALJ determined that
l\/ls. Rajo had a medically determinable mental impairment of bipolar disorder.
(AR 26.) At the second step, the ALJ determined that l\/ls. Rajo’s bipolar disorder
would cause her mild limitations in activities of daily living; social functioning; and
concentration, persistence, or pace, (AR 27.) He then determined that lVls. Rajo
experienced no episodes of decompensation, noting that she had not been

hospitalized during the relevant period. (ld.) The Al_J determined that l\/ls. Rajo’s

 

3 Effective January 17, 2017, the regulations were updated, slightly modifying the four
functional areas. See Revised Medica/ Cr/'teria for Eva/uating Menta/ Disorders, 81 Fed.
Reg. 66,138-01 (Sept. 26, 2016). The ALJ applied the fourfunctional areas from the
earlier versions of 20 C.F.R. §§ 404.1520a(c)(3) and 416.920a(c)(3) in conducting his
analysis, which are “[a]ctivities of daily living; social functioning; concentration,
persistence, or pace; and episodes of decompensation.” The Court’s analysis is the
same, regardless of the wording applicable functional areas.

4

 

mental impairments were not severe because they did not cause more than
minimal limitations on her ability to perform basic mental work activities (ld.)

The ALJ stated that his conclusion was supported by the objective
evidence. He noted that in multiples instances, l\/ls. Rajo’s mood and affect was
described as norma|, and she was described was alert, cooperative, well-
groomed, and properly oriented. (ld.) l\/loreover, the ALJ gave great weight to the
opinion of Dr. l\/lac Bradley who, after a 2014 consultative examination,
diagnosed l\/ls. Rajo with bipolar disorder and opined that she was mildly
impaired in her ability to perform complex tasks, adapt to changes in routine, and
interact appropriately with other. (ld.)

ln We//s v. Colvin, 727 F.3d 1061 (10th Cir. 2013), the Tenth Circuit
discussed the requirements for analyzing non-severe mental impairments at
steps two and four. The court noted that at step two, the ALJ rates the degree of
limitation resulting from all medically determinable mental impairments in four '
broad functional areas. ld. at 1068 (citations omitted). Ratings that fall short of
specified levels require a finding of “not severe.” /d. (citations omitted). However,
“[a] conclusion that the claimant’s mental impairments are non-severe at step two
does not permit the ALJ simply to disregard those impairments when assessing a
claimant’s RFC and making conclusions at steps four and five.” ld. at 1068-69.
lnstead, “[i]n his RFC assessment, the ALJ must consider the combined effect of
all medically determinable impairments, whether severe or not.” ld. at 1069
(emphasis in original). Thus, an ALJ may, “of course, find at step two that a

medically determinable impairment posed no restriction on the claimant’s work

 

activities,” and such a finding that the claimant has no limitation in any of the four
functional areas “obviate[s] the need for further analysis at step four." ld. at 1065
n.3. But where the ALJ finds that a claimant’s mental impairments caused mild
limitations in the four functional areas, further analysis is required at step four. ld.
As the ALJ in this case proceeded to step four, he correctly noted,
The limitations identified in the ‘paragraph B’ criteria are not an
RFC assessment but are used to rate the severity of mental
impairments at steps 2 and 3 of the sequential evaluation process
The mental [RFC] assessment used at steps 4 and 5 of the
sequential evaluation process requires a more detailed assessment
by itemizing various functions contained in the broad categories
found paragraphs B of the adult mental disorders listings ln 12.00
of the Listing of impairments (SSR 96-8p). Therefore, the following

[RFC] assessment reflects the degree of limitation the undersigned
has found in the “paragraph B” mental function analysis

(ld.)

Despite his acknowledgement for the need for an independent mental
RFC assessment at steps four and five, the ALJ’s findings beyond steps two and
three do not mention l\/ls. Rajo’s bipolar disorder or how this medically
determinable impairment, though non-severe, affects her ability to perform basic
work activities “Wlthout any discussion of Plaintiff’s [mental impairments] in [his]
RFC, the court cannot conclude that the ALJ properly considered th[ese]
impairment[s], singly and in combination with [Plaintiff’s] other impairments
thereby necessitating remand of this matter to the Al_J.” Berg v. Berryhi//, No. 16-
cv-02718-NYW, 2018 WL 276280, at *9 (D. Colo. Jan. 3, 2018).. See also Napp/'
v. Berryhill, No. 18-CV-00655-STV, 2018 WL 5993741, at *5 (D. Colo. Nov. 14,
2018) (finding error and reversing where ALJ did not discuss how the claimant’s

PTSD, polysubstance abuse disorder, depression, and anxiety disorder impacted

 

the RFC); Troe v. Ber/yhi//, No. 16-cv-02794-l\/lEH, 2017 WL 2333101, at *8 (D.
Coio. l\/iay 30, 2017) (finding error and reversing where evidence of non-severe
mental impairment existed, but ALJ did not discuss those impairments after step
two); Prosser v. Colvin, No. 14-cv-01964-Ri\/l, 2015 WL 5996376, at *6 (D. Colo.
Oct. 14, 2015) (finding reversible error where ALJ found medically determinable,
but non-severe mental impairments then failed to discuss those mental
impairments in her RFC analysis); Garc/'a v. Co/vin, No. 13-cv-01353-RBJ, 2014
WL 3953139, at *9 (D. Colo. Aug. 13, 2014) (ALJ’s finding that plaintiff had some
medically determinable mental issues that caused mild impairment “required the
ALJ to include those impairments in his RFC analysis”).
i\/ioreover, the ALJ gave “great weight” to Dr. Bradley’s findings and

opinions (AR 27.) However, he did not address Dr. Bradley’s opinion that l\/is.
Rajo was “mildly impaired” in following areas:

o Her “ability to sustain concentration and to persist in completing

routine daily, work-related tasks”;

o Her “[a]daptibility and flexibility to changes in routine”;

o Her “ability to relate to the public, co-workers, and supervisors”;

o Her “ability to respond appropriately to supervisors coworkers, or

othervv in a work setting”; and

o Her “ability to maintain employment.”

(AR 355-56.)
The ALJ failure to address how these non-severe conditions impact his

RFC determination is a harmful error. See Trujil/o v. Soc. Sec. Admin., No. 17-cv-

 

1590-WJi\/i, 2018 WL 4599690l at *5 (D. Coio. Sept. 25, 2018) (finding error and
reversing where ALJ gave great weight to medical opinion finding mild limitations
in concentration, persistence, and pace at step two, yet failed to address those
limitations in the step four RFC analysis). Aithough the Court does not demand
“technical perfection” by the Commissioner, the ALJ’s decision must allow the
Court to “fo|iow the adjudicator’s reasoning . . . and [] determine that correct legal
standards have been applied.” Keyes-Zachary, 695 F.3d at 1166.

Because the Court agrees that the ALJ erred by failing to consider
Piaintiff’s mental health impairments at stage four of the analysis, and that such
failure requires reversal and remand, the Court does not reach i\/is. Rajo’s
alternative arguments See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir.
2003) (“We will not reach the remaining issues raised by appellant because they
may be affected by the ALJ’s treatment of this case on remand.”).

Conclusion

For the reasons set forth above, the Commissioner’s decision is
REVERSED and REl\/iANDED for further proceedings consistent with this opinion
and such other proceedings as the Administrative Law Judge deems appropriate

Dated this 5th day of December, 2018.

N`. Reid Neureiter
United States l\/iagistrate Judge

 

 

